Citation Nr: 0203634	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  95-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chest pain 
disability due to disease or injury.

2.  Entitlement to service connection for a low back 
disorder, to include bulging discs at L4-L5 and L5-S1.

3.  Entitlement to service connection for a bilateral knee 
disability due to disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for a disability manifested by chest pain, 
a back disorder, and a bilateral knee pain disability due to 
disease or injury.

In October 1996 and March 1998, the veteran and his spouse 
testified at personal hearings before two of the undersigned 
Board Members.  Transcripts of these hearings have been 
associated with the claims file.

These claims were remanded to the RO in April 1997 and again 
in July 1998.  The case has been returned to the Board for 
further appellate review.

The Board notes that following a July 2001 supplemental 
statement of the case (the most recent supplemental statement 
of the case), additional VA treatment records related to 
treatment the veteran had received were associated with the 
claims file and that a supplemental statement of the case was 
not issued following receipt of these records.  In January 
2002, the Board wrote a letter to the veteran's 
representative requesting permission to review the veteran's 
claims without the RO first having to consider the evidence.  
See 38 C.F.R. § 20.1304(c) (2001) ("[a]ny pertinent evidence 
submitted by the appellant . . . which is accepted by the 
Board . . . must be referred to the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case unless this procedural right is 
waived").  That same month, The American Legion, on behalf 
of the veteran, waived initial RO consideration of the newly 
submitted evidence.  Accordingly, the Board may proceed with 
appellate review of the veteran's claims.


FINDINGS OF FACT

1.  Competent evidence of a current chest pain disability due 
to disease or injury is not of record.

2.  Competent evidence of a nexus between a current low back 
disorder, to include bulging discs at L4-L5 and L5-S1, and 
service is not of record.

3.  Competent evidence of a bilateral knee pain disability 
due to disease or injury is not of record.


CONCLUSIONS OF LAW

1.  A chest pain disability due to disease or injury was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  A low back disorder, to include bulging discs at L4-L5 
and L5-S1, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303.

3.  A bilateral knee pain disability due to disease or injury 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was diagnosed 
with a viral syndrome in January 1978.  That same month, he 
complained of chest pain.  The examiner entered a diagnosis 
of viral syndrome.  In a separate January 1978 treatment 
report, the examiner noted that the veteran had tenderness to 
the right ribs with deep breath.  The diagnosis was upper 
respiratory infection.  In March 1978, the veteran reported 
pain in the left side when he coughed.  He stated that it 
hurt to walk and breathe for the past four days.  The 
examiner noted that the veteran's temperature was 
100 degrees.  No diagnosis was entered.  In April 1978, the 
veteran complained of chest pains when coughing.  He also 
reported an upset stomach and headaches.  He stated he had 
had these symptoms for the past two months.  The veteran 
stated he could not take deep breaths.  The assessment was to 
rule out tuberculosis.

In May 1978, the veteran was diagnosed with a pulmonary 
infiltrate in the left upper lobe of his lungs.  The examiner 
stated that the etiology was undetermined.  In July 1978, the 
examiner stated that the veteran was asymptomatic and had 
improved.  

In February 1979, it was noted that a pulmonary infiltrate 
had been found in the veteran's left upper lung with the 
etiology "never determined."  The examiner noted that it 
was thought that it was consistent with tuberculosis but that 
sputums, smears, and skin tests were all negative.  The 
impression was that the veteran had a granulomatous disease. 

In April 1980, the veteran reported he had twisted his back 
two days prior while playing basketball.  The examiner stated 
that the range of motion was within normal limits.  The 
assessment was muscle spasm.  In August 1980, the veteran 
complained of a headache, painful throat, and difficulty 
breathing for five days.  The examiner diagnosed acute 
bronchitis.

An April 1982 report of medical examination shows clinical 
evaluations of the lungs and chest, spine and other 
musculoskeletal system, and lower extremities were all 
normal.  In a report of medical history completed by the 
veteran at that time, he denied shortness of breath, pain and 
pressure in chest, recurrent back pain, and "trick" or 
locked knee.  He stated he had been hospitalized for a 
respiratory infection at Fort Gordon, Georgia.  When asked, 
"Have you ever had any illness or injury other than those 
already noted?," the veteran checked "No."  An 
electrocardiograph taken at that time was within normal 
limits.

An October 1991 private medical record shows that the veteran 
complained of lower abdominal pain and lower back pain in 
conjunction with dysuria and urinal frequency.  The diagnosis 
was urethritis.

A January 1994 VA examination report shows the examiner 
stated that the veteran primarily complained of his low back 
pain.  The veteran reported that the pain was around his 
waistline and went into his knee joints.  He stated that the 
pain was not constant and would come and go and that this had 
been going on "for quite a long time."  The veteran denied 
that any specific injury or accident had caused the pain and 
that it gradually came on and had been around for a long 
time.  He stated that while in the service he had fallen from 
a telephone pole "some 60 feet."  He stated that this 
occurred at Fort Gordon, Georgia, and that he did not 
remember why he fell but that he lost consciousness and woke 
up to find his mother praying over him.  The veteran reported 
that he had been told that his lung had collapsed.  He stated 
that at the present time, he had chest pains on the left side 
and would get short of breath, which was associated with his 
heart beating very fast.  The veteran stated that this would 
last 15 to 20 minutes and that he would sometimes get sweaty 
and chilled during this time.  He denied having shortness of 
breath at other times and noted that the shortness of breath 
had started around 1984 to 1985.  The examiner noted that the 
veteran attributed these symptoms to his collapsed lung.

Physical examination revealed that the chest was clear to 
percussion and auscultation.  The examiner stated that the 
heart was not enlarged and that there was normal sinus 
rhythm.  He stated that no murmurs were heard.  The examiner 
stated that examination of the back revealed no postural 
abnormalities or fixed deformities.  He stated the veteran 
had very tense lumbar paravertebral muscles.  He noted there 
was mild tenderness over the muscles.  The examiner further 
noted there was no sciatic notch tenderness.  Range of motion 
of the lumbar spine revealed 80 degrees of flexion, 
25 degrees of extension, 23 degrees of lateral flexion, 
bilaterally, and 35 degrees of rotation, bilaterally.  
Straight leg raising was to 65 to 70 degrees without a 
negative Lasegue's sign.  The veteran was able to heel-and-
toe walk without difficulty.  Knee jerks were 3+ bilaterally.  
The examiner stated that there was "no real significant 
evidence of pain on motion."  

The examiner stated that the cardiogram conducted at that 
time showed normal sinus rhythm with moderate voltage 
criteria for left ventricular hypertrophy, which the examiner 
noted may have been a normal variant.  He reported that the 
x-rays of the lumbar spine were normal.  The relevant 
diagnoses were myofascial lumbar back pain and probable 
paroxysmal auricular tachycardia by history.

A February 1994 VA outpatient treatment report shows that the 
veteran complained of left knee pain as a result of a remote 
injury.  The examiner stated that the left knee had no edema 
and no tenderness.  The examiner entered a diagnosis of knee 
pain, etiology uncertain.

In a February 1994 letter, a private physician stated that he 
had known the veteran for the past two years and had treated 
him for recurrent prostate infections.  He stated that the 
veteran had problems with chronic pain in both knees with the 
right being worse than the left, which had been subsequent to 
a fall that the veteran had had while in the military "some 
13 years ago."  He added, "Every time I see him he is 
complaining of back pain and also pain in both knees." 

In a January 1995 statement, the veteran stated that he had 
fallen off a utility pole in 1978 and was hospitalized for a 
week with a collapsed lung.  He stated that this incident was 
the cause of "pain and suffering" that he experienced 
throughout his body.

A May 1995 VA outpatient treatment report shows that the 
veteran reported having pain in the back in conjunction with 
complaints of pain in his testicle and a tingling sensation 
in his urethra.  No diagnosis was entered.

In October 1996, the veteran and his spouse testified at a 
personal hearing before one of the undersigned Board Members.  
The veteran stated that he was having problems with his back 
with sharp pains from time to time.  He noted the pain was 
not constant and would come and go.  As to his knees, the 
veteran stated that he would have pain from time to time.  As 
to his chest pain, the veteran stated he experienced 
breathing problems and that some areas were in constant pain.  
He stated that he felt these disabilities should be service 
connected because he never had any problems prior to going 
into the military.  The veteran testified he had fallen off a 
"telegram post" three times during active duty.  He stated 
that his military occupational specialty dealt with 
communication, which was why he was climbing a "telegram 
post."  The veteran noted that he did not like going to the 
doctor.

The veteran's spouse testified that she remembered the 
veteran telling her he had fallen off a pole and hurt his 
back.  She stated that the veteran did not like going to the 
doctor and would have to be really sick if he did.  She added 
that the veteran complained about his knees constantly.  The 
veteran's spouse testified that she was a registered nurse 
and specialized in pediatrics and nursing homes.  

A February 1997 VA outpatient treatment report shows that the 
veteran reported chest pain in the right side.  The 
diagnostic impression is illegible.  A March 1997 VA 
outpatient treatment report shows that the veteran complained 
of nagging pain in his back for 10 years.  The veteran stated 
he had been there two weeks previously for chest pain.  He 
stated that the electrocardiogram was normal.  No diagnosis 
was entered.  A July 1997 treatment report shows that the 
veteran complained of back pain as a result of falling off a 
"telegram pole" and of left leg discomfort.  The examiner 
entered a diagnosis of chronic low back pain.  As to the 
knee, the examiner stated that the lower extremity was normal 
in appearance without swelling.  He stated there was mild 
tenderness posteriorly over the knee joint and full range of 
motion and normal temperature to touch.  The assessment was 
muscle spasm of the left leg.  An August 1997 VA outpatient 
treatment report shows that the veteran complained of back 
pain and pain in the chest, which he stated would come and 
go.  He denied current chest pain, however, he stated he had 
chest pain in the morning with shortness of breath.  The 
examiner entered a diagnostic impression of atypical chest 
pains.

In an April 1997 decision, the Board granted service 
connection for residuals of granulomatous lung disease, 
including parenchymal and pleural scarring and an old 
granuloma, which was effectuated by the RO in an August 1997 
rating decision.

A September 1997 VA examination report shows that the veteran 
complained of intermittent chest pain that occurred several 
times per month and could last several days.  He stated the 
chest pain was associated with shortness of breath, 
diaphoresis, and easy fatigability.  The examiner stated that 
examination of the chest revealed normal mobility of the 
chest wall.  He stated the heart had regular rhythm and rate, 
that there were no murmurs or ectopic beats found, and that 
the point of maximum impulse was nondisplaced.  The diagnosis 
was chronic obstructive lung disease.

A November 1997 VA outpatient treatment report shows that the 
veteran complained of lower back pain for the past two days, 
which began while he was walking around.  The examiner stated 
that there was tenderness on the lower lumbar spine.  The 
diagnostic impression was low back pain.  The veteran was 
seen the following month with complaints of continued low 
back pain.  The examiner noted that the veteran had been seen 
in November and early December for generalized body aches.  
The examiner further noted that the veteran reported having 
had a history of a back injury.  Examination revealed that 
there was tenderness to the back and positive straight leg 
raising.  The assessment was acute and chronic low back pain.  
An x-ray taken of the lumbar spine at that time was normal.

In March 1998, the veteran testified at a personal hearing 
before one of the undersigned Board Members.  The veteran 
stated he associated his chest pains and shortness of breath 
with his service-connected residuals of granulomatous lung 
disease.  He added that he would sweat regularly and have to 
change his clothes in the middle of the night.  The veteran 
stated that he first injured his knees when he fell off a 
"telegraph pole" while in service.  He stated he did not go 
on sick call and thought nothing of it.  He stated that it 
was the third time he fell off of one when his lung 
collapsed.  The veteran testified that his left knee bothered 
him more than his right.  He stated that the pain in the left 
knee was constant, where he would "hardly ever have pain in 
[his] right [knee]."  The veteran stated that he first 
injured his back when he fell from a "telegraph post."  He 
stated he had had problems with his back ever since. 

The veteran's spouse stated that the veteran's back would 
just go out on him when he did not expect it.  She stated 
that she remembered that the veteran would complain of back 
pain while he was in service.

A May 1998 VA outpatient treatment report shows that the 
veteran complained of intermittent chest pains since 1972.  
He denied any radiation of the pain and stated that 
Nitroglycerine helped.  The examiner stated that the chest 
wall had spotty tenderness in both pectoral areas.  The 
examiner entered an assessment of nonspecific chest pains.

A February 1999 VA respiratory disease examination report 
shows that the examiner had an opportunity to review the 
veteran's claims file "very carefully."  He reported 
medical findings shown in the veteran's service medical 
records.  He noted that diagnostic testing related to the 
veteran's chest pain had been done in July 1998, but had not 
been completed because the veteran had complained of chest 
pain.  He noted that there was no evidence of any cardiac 
ischemic changes, which he stated meant that the cardiac 
findings were within normal limits.  The examiner stated that 
in medical history, there was no definite history of any 
fever or night sweats, weight loss or weight gain, and no 
hypersomnolence or any hemoptysis.  He stated the veteran's 
main complaint was tightness in the left side of his chest.

Upon examination, the examiner stated that he could not 
discover any kind of distress on palpation over the left side 
of the chest, but that the veteran complained of a diffuse 
tightness.  The examiner added that there was no chest pain 
or pain radiating to the left upper extremity nor was there 
any evidence of pain radiating to the middle of the scapula 
area from the chest.  He stated there was no evidence of any 
respiratory embolism on a clinical basis and noted that the 
veteran had no shortness of breath at all.  The examiner 
stated that the lower extremities revealed no evidence of any 
clinically evident phlebitis or any clinical symptoms of any 
emboli.  The chest x-ray revealed some scattered left-sided 
granuloma with paucity of the vascular shadow.  The examiner 
noted that he thought a computed tomography (CT) scan of the 
chest should be done.  A CT scan revealed marked pulmonary 
emphysema with no other abnormality.  The diagnosis was left 
lung scattered granulomas with paucity of the vessels, marked 
pulmonary emphysema.  The examiner noted that this condition 
"possibly c[ould] cause some feelings of tightness in the 
left chest" but stated that he had no clear etiology for the 
chest pain.  Lastly, the examiner stated that stress testing 
revealed no evidence of cardiac ischemia.

An August 1999 VA magnetic resonance image (MRI) of the 
lumbar spine revealed mild disc bulges at L4-L5 and L5-S1.  A 
May 2001 VA outpatient treatment report shows that the 
veteran complained of pain in the back and left buttock.  The 
examiner stated that extending the thigh caused pain, 
straight leg raising was subjectively positive at 80 degrees, 
and that rotation of the thigh was negative.  Deep tendon 
reflexes of the patellas were equal with no Achilles reflex 
elicited.  The examiner noted that the veteran moved with no 
guarding.  He stated that he was unable to find objective 
signs in the veteran.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the July 1994 rating decision on appeal, May 
1996 statement of the case, and the July 2001 supplemental 
statement of the case, the RO informed the veteran of the 
evidence necessary to establish service connection for the 
disabilities for which he seeks compensation.  In the May 
1996 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claims 
for service connection.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative, The American Legion.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

The veteran reported having received treatment at the VA 
facility in Montgomery, Alabama, and reported having received 
treatment from a private physician.  In the April 1997 remand 
portion of the decision, the Board asked that the RO obtain 
the medical records to which the veteran had referred that 
related to the veteran's claims for benefits, which had not 
been obtained previously.  In the July 1998 remand portion of 
its decision, the Board noted that development requested by 
it in the April 1997 decision had not been conducted 
completely and remanded the claims again for compliance.  The 
record reflects that the RO has obtained the veteran's VA 
treatment records from Montgomery, Alabama, and the private 
medical records that the veteran had reported were in 
existence.  The veteran has not alleged that there are any 
additional medical records related to treatment for his chest 
pain, back disorder, and bilateral knee pain that have not 
been associated with the claims file.

In accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to his claim for service 
connection for a chest pain disability due to disease or 
injury and the back disorder.  At the time of the veteran's 
original claim for service connection, he did not indicate 
that he was seeking service connection for a bilateral knee 
pain disability due to disease or injury.  When he was 
examined in January 1994, the veteran reported knee pain, 
which he associated as pain radiating from his back to his 
knees, but the examiner did not examine the veteran's knees.

Although a specific examination has not been conducted as to 
the bilateral knee pain disability due to disease or injury, 
the Board finds that the RO was not under an obligation to 
have the veteran's bilateral knee pain disability due to 
disease or injury examined, as such is not necessary to make 
a decision on this claim.  Specifically, under the new law, 
an examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  Here, the veteran has not brought forth competent 
evidence of either a diagnosis of a bilateral knee pain 
disability due to disease or injury or persistent or 
recurrent symptoms.  He has complained of knee pain here and 
there, but the Board finds that the evidence does not 
establish that such meets the "persistent or recurrent 
symptoms of the disability" standard for an examination to 
be ordered.  Additionally, when the veteran has complained of 
bilateral knee pain, an examiner has not entered a diagnosis 
of a current bilateral knee pain disability due to disease or 
injury.  Therefore, the Board finds that the RO was under no 
obligation to order an examination of the veteran's knees.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran, and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b)(2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

A.  A chest pain disability due to disease or injury

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a chest pain disability 
due to disease or injury.  The service medical records show 
complaints of chest pain, and diagnoses of viral syndrome, 
upper respiratory infection, and bronchitis were entered.  At 
one point, examiners noted to rule out tuberculosis, which 
was, in fact, ruled out.  At the time of the veteran's 
discharge from service, there were no clinical findings or 
diagnoses related to chest pain, and the veteran denied 
having any chest pain, to include a history of chest pain.

Regardless, the post service medical records do not show that 
the veteran has a current chest pain disability due to 
disease or injury.  When the veteran was examined in January 
1994, the examiner found no clinical findings related to the 
veteran's chest pain.  He noted that a cardiogram showed 
normal sinus rhythm.  The diagnosis was probable paroxysmal 
auricular tachycardia by history.  The Board finds that a 
diagnosis of a history of probable paroxysmal auricular 
tachycardia cannot be accepted as a current diagnosis of a 
chest pain disability due to disease or injury.  
Specifically, there were no clinical findings reported in the 
examination report which would support the diagnosis.  The 
examiner entered this diagnosis based upon the veteran's 
report of history, and even then, he stated that this 
diagnosis was only "probable."  This is not indicative of a 
current chest pain disability due to disease or injury.  The 
veteran was subsequently diagnosed with atypical chest pains 
and nonspecific chest pains.  A diagnosis of pain is not a 
disability which has resulted from an injury or a disease.  
See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001).

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a) (service 
connection means facts showing "a particular injury or 
disease resulting in disability [that] was incurred 
coincident with service. . . ."); see also Sanchez-Benitez, 
259 F.3d 1356 (absent a disease or injury incurred during 
service, a veteran cannot satisfy the basic VA compensation 
statutes).  

Here, the veteran has not brought forth competent evidence of 
a chest pain disability due to disease or injury.  When the 
veteran underwent the VA examination in February 1999, the 
examiner could not find a basis for the veteran's chest pain.  
The examiner stated the veteran's marked pulmonary emphysema 
could cause some feelings of tightness in the chest but that 
there was no clear etiology for the chest pain.  The VA 
examiner's finding does not establish that the veteran has a 
current disability due to disease or injury nor does it 
provide either a nexus to the veteran's service nor a nexus 
to the veteran's service-connected residuals of granulomatous 
lung disease, including parenchymal and pleural scarring and 
an old granuloma.

Again, the veteran has not brought forth competent evidence 
of a diagnosis of a chest pain disability due to disability.  
Therefore, without competent evidence of a current 
"disability" related to the veteran's chest pain, service 
connection cannot be granted for such disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Although the veteran has claimed that he has a chest pain 
disability due to disease or injury, which he has related to 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a chest pain disability due to disease 
or injury, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. 49.

B.  Back disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a back disorder, to 
include disc bulges at L4-L5 and L5-S1.  The Board notes that 
the service medical records show that in April 1980, the 
veteran reported he twisted his back two days prior while 
playing basketball.  The assessment was muscle spasm.  The 
service medical records show no more complaints of back pain, 
including at separation.  At separation, clinical examination 
of the veteran's spine was normal.  

In the January 1994 examination report, the VA examiner noted 
that the veteran denied any specific injury to his back that 
had caused his pain.  The first time he asserted that he had 
sustained an injury in service related to his back pain was 
in a January 1995 statement, and even then, the veteran 
stated only that that was when the pain in his body began (as 
opposed to asserting he had injured a particular part of his 
body).  However, at the October 1996 Board hearing, the 
veteran alleged that he had fallen off a telephone pole three 
times during active duty.  While the veteran is competent to 
assert that he sustained an injury (or injuries) to his back, 
the Board gives his allegations of having fallen off a 
telephone pole three times in service little probative value.  

The service medical records clearly show that the veteran 
sustained an injury to his back while playing basketball.  
There were no other reports of back pain in service following 
the April 1980 complaint, including at the time of the 
veteran's separation.  At that time, the veteran denied any 
problems with his back, and clinical evaluation of the 
veteran's spine was normal.  Additionally, at the time of the 
January 1994 examination, the veteran expressly denied a 
specific injury to his back.  The Board finds that the 
veteran's subsequent allegations of three injuries to his 
back while in service to be not credible.  They are wholly 
inconsistent with the service medical records, which the 
Board finds are far more probative of what happened in 
service, and they are inconsistent with the veteran's initial 
statements, at or near the time he filed his claim for VA 
benefits.  The Board finds it difficult to believe that the 
veteran, at the time of his separation, would have forgotten 
about having fallen off a telephone pole on three occasions 
and injuring his back.  The service medical records were 
created contemporaneously with the veteran's service, and for 
this reason, the Board gives the records, which show only one 
injury to his back in service, more probative value than the 
veteran's current statements and testimony of having fallen 
off of a telephone pole three times.

However, even accepting that the veteran sustained an injury 
(which he did while playing basketball), there is no 
competent evidence in the record that the post service 
diagnosis of bulging discs at L4-L5 and L5-S1 is the result 
of an inservice injury.  Prior to the diagnosis of the 
bulging discs, there was only diagnoses of low back pain, 
which, as address above, is not indicative of a disability 
due to disease or injury.  See Sanchez-Benitez, 259 F.3d 1356 
.  No competent medical professional has stated that the 
current diagnosis of bulging discs at L4-L5 and L5-S1 is a 
result of an inservice injury.  

Additionally, there is no evidence of continuity of 
symptomatology throughout the years following the veteran's 
discharge from service.  The veteran was discharged from 
service in 1982.  The first showing of back pain was in 1991; 
however, that was related to a diagnosis of urethritis.  The 
first showing of back pain being the result of service was in 
1993, when the veteran filed his claim for VA benefits.  This 
more than 10 years following the veteran's discharge from 
service.  The veteran and his spouse have claimed that the 
veteran does not like going to the doctor, which they claim 
explains why there is no evidence of treatment for his back 
from the time he got out of service until he filed his claim.  
As stated above, the Board has found the veteran's statements 
to be inconsistent and gives them little probative value.

The Board is aware that the veteran's spouse is a registered 
nurse, whose specialty is pediatrics and nursing homes.  The 
Board does not doubt her qualifications as a nurse.  The 
veteran's spouse's testimony at both hearings related to the 
fact that the veteran complained of back pain while he was in 
service.  The Board finds that it has thoroughly addressed 
the inservice allegations of a back injury in service and 
need not repeat such findings now.  The Board does not doubt 
that the veteran complained of back pain while in service-
there is a service medical record that shows that he injured 
his back while playing basketball.  Rather, the Board doubts 
the accuracy of the facts reported by both the veteran and 
his spouse as to the number of injuries the veteran sustained 
while in service.  The veteran's claim fails because he has 
not brought forth competent evidence of a nexus between the 
current finding of bulging discs at L4-L5 and L5-S1.  While 
the veteran and his spouse are competent to testify that the 
veteran had back pain or currently has back pain, they are 
not competent to assert that the current finding of bulging 
discs at L4-L5 and L5-S1 is related to the pain the veteran 
felt in service, as that requires a medical opinion.  See 
Espiritu, 2 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a low back disorder, to include 
bulging discs at L4-L5 and L5-S1, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Bilateral knee pain disability due to disease or injury

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a bilateral knee pain 
disability due to disease or injury.  First, the service 
medical records do not show any evidence of a disease or 
injury to the veteran's right or left knee.  At the time of 
the veteran's separation from service, he denied ever having 
or having then "trick" or locked knee.  Additionally, he 
denied ever having an "injury other than those already 
noted" (he had indicated he had had a respiratory 
infection).  This is evidence against the veteran's claim.  
The Board finds the service medical records to be probative 
evidence of what happened (or did not happen) in service.

The veteran now claims that he sustained injuries to both of 
his knees while in service when he fell off a telephone pole.  
The Board notes that initially when the veteran told the 
story of his falling off a telephone pole, he indicated that 
it was one fall and that he had developed a collapsed lung as 
a result.  He made no mention of having also sustained an 
injury to his knees.  Subsequently, he began stating that he 
had fallen off a telephone pole three times while in service 
and that he had injured each knee.  As stated above, the 
Board finds that the change in the veteran's story is a 
negative reflection of the veteran's credibility.  
Additionally, his statements now are not consistent with 
those that he made while in service, prior to having filed a 
claim for VA benefits.  This is another basis why the Board 
gives the service medical records more probative value than 
the veteran's current statements of having sustained an 
injury or injuries in service.  The service medical records 
were created contemporaneously with the veteran's service.  
At the time of the veteran's separation, he specifically 
denied any knee problems or having sustained an injury to 
either knee.  The Board finds the veteran's statements in 
service to be more probative than his current statements 
furnished after a period of several years after service as he 
attempts to obtain compensation benefits for his knees.

Regardless, the veteran has not brought forth competent 
evidence of a current diagnosis of a bilateral knee pain 
disability due to disease or injury.  In a February 1994 
letter from the veteran's private physician, he stated that 
the veteran had had chronic pain in both of his knees with 
the right being worse than the left, which he attributed to 
the veteran's service.  A July 1997 VA treatment report shows 
a finding of muscle spasm in the leg.  The Board finds that 
neither the private physician's statement that he had seen 
the veteran for bilateral knee pain or the VA examiner's 
diagnosis of muscle spasm in the leg to be evidence of a 
current bilateral knee pain disability due to disease or 
injury.  First, a diagnosis of pain is not a disability due 
to disease or injury.  See Sanchez-Benitez, 259 F.3d 1356.  

Second, as stated above, service connection is warranted for 
a "disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . . ."  38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. 
§ 3.303(a); see also Sanchez-Benitez, 259 F.3d 1356.  Again, 
the veteran has not brought forth competent evidence of a 
diagnosis of a bilateral knee pain disability due to disease 
or injury.  Therefore, without competent evidence of a 
current "disability" related to either of the veteran's 
knees, service connection cannot be granted for such 
disability.  See Brammer, 3 Vet. App. at 225; Rabideau, 
2 Vet. App. at 143-44.

Although the veteran has claimed that he has a bilateral knee 
pain disability due to disease or injury, which he has 
related to service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 2 Vet. App. at 494.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a bilateral knee pain disability due 
to disease or injury, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. 49.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a chest pain disability 
due to disease or injury is denied.

Entitlement to service connection for a low back disorder, to 
include bulging discs at L4-L5 and L5-S1, is denied.

Entitlement to service connection for bilateral knee pain 
disability due to disease or injury is denied.



			
	JEFF MARTIN	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

